— Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 10, 1974, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner reducing claimant’s benefit rate from $95 to zero per week, pursuant to section 600 of the Labor Law. Claimant, a Federal postal employee, was mandatorily retired at age 70 with a monthly pension of $993. Where the employer contributes more than one half, but less than 100% to the plan, claimant’s benefit rate is reduced by one half the prorated weekly amount of his pension. (Labor Law, § 600, subd 3.) Claimant contends that the employer contributed less than one half. His total contribution to the retirement annuity was $13,247 which would be exhausted in approximately 15 months. Since his life expectancy is clearly more than 31 months (Cahill-Parsons NY Civ Prac, Vital Statistics, Spec Rep 10-17, 1973), the Federal employer will have contributed more than one half to the value of claimant’s annuity. The board, therefore, properly reduced claimant’s benefit rate to zero. (Cf. Matter of Jackson [Catherwood] 24 AD2d 1038, affd 20 NY2d 863.) Decision affirmed, without costs. Greenblott, J. P., Sweeney, Kane, Koreman and Main, JJ.; concur.